Title: From John Adams to William Tudor, 23 July 1775
From: Adams, John
To: Tudor, William


     
      
       July 23. 1775
      
      Dr sir
     
     We live in Times, when it is necessary to look about Us, and to know the Character of every Man, who is concerned in any material Branch of public affairs, especially in the Army.
     There will be a large Number of Voluntiers in the Army perhaps. Certainly there will be many young Gentlemen from the southern Colonies, at the Camp. They will perhaps be introduced, into Places, as Aid du Camps—Brigade Majors, Secretaries, and Deputies in one Department, or another.
     I earnestly intreat you to make the most minute Enquiry, after every one of these, and let me know his Character, for I am determined, I will know that Army, and the Character of all its officers.
     I Swear, I will be a faithful Spy upon it for its good.
     I beg you would let me know, what is become of Coll. Gridley and Mr. Burbanks, and whether they have lost their Character as Engineers and Gunners—and let me know, what Engineers, there are in the Army, or whether there are none.
     I want to know if there are any Engineers in the Province and who they are. I have heard the Generals were much disappointed, in not finding Engineers, and Artillery as they expected. Please let me know the Truth of this, if you can learn it, and how they come to expect a better Artillery than they found. All this keep to your self. I am &c.
    